IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 00-60792
                           Conference Calendar



HARRY VINSON; PATTY YOUNG,

                                            Plaintiffs-Appellants,

versus

RITA KAREN VINSON; SCOTTY J. REEDY, individually;
WESTERN SURETY COMPANY, Bond Number 22146479;
COREGIS INSURANCE ORGANIZATIONS, Policy Number 651-006325,

                                            Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 1:99-CV-144
                      --------------------
                         August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.
              *
PER CURIAM:

     Appellants Harry Vinson and Patty Young challenge the

district court’s dismissal of their 42 U.S.C. § 1983 complaint

for failure to state a claim, and granting summary judgment in

favor of defendant, Scotty Reedy (“Reedy”).      The appellants also

argue that the court erred when it refused to join Sheriff Harold

Ray Presley (“Presley”) as a necessary party to this suit.     The

appellants contend that the district court erred because their




     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
                           No. 00-60792
                                -2-

complaint did state a claim for which relief could be granted,

and that Reedy is not entitled to quasi-judicial immunity.

     With respect to the individual defendant, Reedy, the facts

support that he was entitled to quasi-judicial immunity.      See

Mays v. Sudderth, 97 F.3d 107, 110-14 (5th Cir. 1996).     Summary

judgment in his favor was proper.

     In their complaint, the appellants sued the remaining

defendants claiming that their constitutional rights were

violated.   The claim against Defendant, Rita Vinson, was not

cognizable under 42 U.S.C. § 1983.    See Leffall v. Dallas

Independent Sch. Dist., 28 F.3d 521, 525 (5th Cir. 1994).     The

Appellants do not have a claim against Western Surety Insurance

Company and Coregis Insurance because they failed to establish a

cause of action against Reedy.

     The district court committed harmless error when it refused

to join Presley as a party on the basis that he had not been

served with a summons because the Appellants failed to provide

any facts which would support a § 1983 claim against Presley.

See Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999) (appeals

court may affirm dismissal for failure to state claim on any

basis supported by record).

     Appellant Vinson was warned in two previous cases that if he

continued to file appeals which lacked merit, this court would

issue sanctions.   See Vinson v. Colom, No. 99-60826 (5th Cir.

July 27, 2000)(unpublished); Vinson v. Benson, No. 00-60263 (5th

Cir. Oct. 18, 2000)(unpublished).    Because this court has warned

of sanctions in two previous cases and this appeal lacks merit,
                           No. 00-60792
                                -3-

we find that sanctions are warranted.     See Coghlan v. Starkey,

852 F.2d 806, 808 (5th Cir. 1988)(courts of appeals have the

ability to impose sanctions sua sponte).

     This appeal is without arguable merit and is DISMISSED as

frivolous.   The appellants are hereby ORDERED to pay $500.00 to

the clerk of this court.   Until the sanction is paid, the

appellants are barred from filing any pro se civil appeal in this

court, or any initial civil pleading in any court which is

subject to this court’s jurisdiction, without the advanced

written permission of a judge of the forum court.

     APPEAL DISMISSED; SANCTIONS IMPOSED.